 1
 2
 3                          UNITED STATES DISTRICT COURT
 4                         EASTERN DISTRICT OF CALIFORNIA
 5
     BARRY LYNN LANGSTON,                     )   Case No.: 1:18-cv-00273-SKO (SS)
 6                                            )
 7                  Plaintiff,                )   ORDER AWARDING EQUAL
         vs.                                  )   ACCESS TO JUSTICE ACT
 8   NANCY A. BERRYHILL, Acting               )   ATTORNEY FEES AND EXPENSES
     Commissioner of Social Security,         )   PURSUANT TO 28 U.S.C. § 2412(d)
 9                                            )   AND COSTS PURSUANT TO 28
10                  Defendant                 )   U.S.C. § 1920
                                              )
11                                            )   (Doc. 22)
                                              )
12
                                              )
13
14            Based upon the parties’ Stipulation for the Award and Payment of Equal
15   Access to Justice Act Fees, Costs, and Expenses (the “Stipulation”) (Doc. 22),
16            IT IS HEREBY ORDERED that attorney’s fees and expenses in the amount
17   of three thousand four hundred dollars ($3,400.00) under the Equal Access to
18   Justice Act (EAJA), 28 U.S.C. § 2412(d), and costs in the amount of four hundred
19   dollars ($400.00) pursuant to 28 U.S.C. § 1920, be awarded subject to the terms of
20   the Stipulation.
21
22   IT IS SO ORDERED.

23   Dated:     April 24, 2019                           /s/   Sheila K. Oberto        .
24                                                UNITED STATES MAGISTRATE JUDGE

25
26
27
                                              -1-
28
